t c memo united_states tax_court nicholas p ruggiero and annette m ruggiero petitioners v commissioner of internal revenue respondent docket no filed date nicholas p ruggiero and annette m ruggiero pro sese timothy s sinnott for respondent memorandum findings_of_fact and opinion dean special_trial_judge respondent determined additions to petitioners' federal_income_tax for under sec_6653 in the amount of dollar_figure and under sec_6653 a in the amount of percent of the interest due on the portion of ‘a111 section references are to the internal_revenue_code in effect for the taxable_year in issue - - the underpayment_of_tax attributable to negligence the additions to tax are affected items in that they were determined by respondent with reference to a deficiency owing from petitioners as a result of adjustments to partnership items appearing on a partnership return the issues for decision are whether the statute_of_limitations prohibits the assessment of the additions to tax and if it does not whether part of petitioners' underpayment_of_tax was due to negligence or intentional disregard of rules or regulations some of the facts have been stipulated and are so found the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioners were residing in lanoka harbor new jersey findings_of_fact nicholas ruggiero petitioner a licensed mortgage banker and realtor is a high school graduate who attended college for a year his college courses included one course in accounting for one year investment advice sometime in petitioners went to a mr dan desmond desmond an insurance agent to purchase some small like life_insurance for petitioner annette ruggiero desmond also showed petitioners some documents indicating that he was a certified financial planner desmond discussed petitioners' insurance needs gave some general financial advice and then recommended that petitioners invest in a jojoba research_and_development limited_partnership he showed petitioner some pamphlets and some cosmetic products desmond initially offered petitioners an investment in an entity called new jersey agri new jersey agri whose stated intent was to grow jojoba for use as a renewable source of oils pharmaceuticals and cosmetics petitioner does not remember receiving a private_placement memorandum desmond did provide him with certain documents to show him that this investment was valid he was shown copies of bills from congress articles of dollar_figure million investment into jojoba u s department of agriculture after petitioner received some newsletters from people with ph d 's petitioner introduced into evidence copies of the items of literature he said were given to him by desmond in all are dated or later from talking with desmond petitioner believes that the actual land for the jojoba cultivation was in blythe arizona although he did not receive any documentation with respect to his proposed investment in new jersey agri he was told that the farming research_and_development to make jojoba plants grow better was going to be done by an entity called u s agri headed by a mr pace he was advised that he would only be at risk for his cash investment of dollar_figure q4e- petitioner did not pay a fee to desmond for his financial advice he assumed that as with the sale of insurance desmond would get a commission from the sale of the jojoba partnership_interest petitioner knows nothing about jojoba although it was their first involvement with desmond petitioners based their investment decision solely on what desmond told them and showed them preparation of the tax_return when petitioners received the partnership schedule_k-1 form_1065 partner's share of income credits deductions etc for it was for the partnership arid land research partners arid land the schedule_k-1 indicates that petitioners have a percent profits share interest and that their share of the partnership loss for the year is dollar_figure petitioners never received a schedule_k-1 for an entity named new jersey agri with reference to their jojoba investment petitioners gave their return preparer only the arid land schedule_k-1 for preparation of their joint federal_income_tax return the return preparer told petitioners to file a tax_return in accordance with what is on the k-1 petitioners deducted a partnership loss from arid land research ptnr's of dollar_figure on schedule e supplemental income schedule of their joint tax_return - examination of the arid land partnership petitioners received schedules k-1 for the arid land partnership for tax years subsequent to displaying the tax identification_number tin in the years and following petitioners received schedules k-1 for the blythe jojoba plantation l p partnership on date the internal_revenue_service irs sent to petitioners by certified mail a notice of final_partnership_administrative_adjustment fpaa at paddock ct lanoka harbor nj petitioners lived pincite paddock court lanoka harbor new jersey from through the time of trial the fpaa states that the irs has determined adjustments to the partnership return of arid land research partners tin upon respondent's motion at trial we take judicial notice’ that on date a petition in the name of arid land research partners robert e cole tax_matters_partner was filed with the court at docket no the parties in the arid land case filed on date a stipulation to be bound by 2see fed r evid 640_f2d_614 8th cir court may take judicial_notice of its own records of prior litigation closely related to the case before it 887_f2d_1236 4th cir st louis bapti605_f2d_1169 10th cir -- - the result in the utah jojoba i research case at docket no the court issued an opinion in utah jojoba i research v commissioner tcmemo_1998_6 on date holding that the partnership was not entitled to research and experimental expense deductions the court found that the partnership was not directly or indirectly engaged in research or experimentation was not engaged in a trade_or_business and lacked a realistic prospect of entering a trade_or_business on date the court entered a decision in the arid land case that upheld respondent's diallowance of the partnership losses reported by arid land in and on date respondent sent to petitioners the statutory notice in this case containing respondent's determination of their liability for the negligence additions to tax as a result of the decision upholding the adjustments to the partnership return of arid land petitioners were assessed on date additional tax of dollar_figure petitioners paid the assessment on date opinion petitioners argue that they are not subject_to the additions to tax for negligence because the statute_of_limitations prohibits assessment of the additions to tax and they reasonably relied on the advice of their financial adviser in making the investment in arid land treatment of partnership items the tax treatment of any partnership_item generally is determined at the partnership level pursuant to the unified_audit and litigation procedures set forth in sec_6221 through tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 the tefra procedures apply with respect to all taxable years of a partnership beginning after date 87_tc_1279 87_tc_783 n partnership items include each partner's proportionate share of the partnership's aggregate items of income gain loss deduction or credit sec_6231 sec_301 a -1 a proced admin regs affected items are defined under sec_6231 as any item to the extent such item is affected by a partnership_item 95_tc_209 certain affected items require a partner level determination n c f energy partners v commissio89_tc_741 section a a provides that the normal deficiency procedures apply to those affected items which reguire partner level determinations for the years at issue the additions to tax for negligence are affected items requiring factual determinations at - the individual partner level id pincite the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1026 amended sec_6221 sec_6226 and to provide that the partnership-- level proceeding is now to include the determination of the applicability of any penalty or addition_to_tax relating to an adjustment to a partnership_item for partnership tax years ending after date statute_of_limitations the notice_of_deficiency relating to the affected items here was timely issued section d provides that the mailing of an fpaa suspends the running of the 3-year limitations_period for assessing a partnership_item or affected_item for the period during which an action may be brought for judicial review of an fpaa and if an action is brought until the decision of the court has become final and for year thereafter a petition for review of the arid land fpaa was filed and the decision was entered by this court on date under section d the running of the 3-year period of limitations for assessing a deficiency attributable to a arid land partnership_item or affected_item was suspended for spetitioner testified that he never received a copy of the fpaa respondent introduced evidence that a copy was sent by certified mail to petitioners' last_known_address the validity of a properly mailed fpaa is not contingent on receipt by a notice_partner sec_6223 102_tc_683 - year after the date the decision entered on date became final since no appeal was filed the decision became final days after it was entered sec_7481 the limitations_period for in this case expired in september of therefore respondent's notice_of_deficiency mailed to petitioners on date was timely additions to tax for negligence sec_6653 imposes an addition_to_tax equal to percent of the underpayment_of_tax if any part of the underpayment is attributable to negligence or intentional disregard of rules or regulations sec_6653 provides for a further addition_to_tax equal to percent of the interest due on the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence includes any failure to reasonably attempt to comply with the tax code including the lack of due care or the failure to do what a reasonable or ordinarily prudent person would do under the circumstances 66_f3d_729 5th cir affg in part and revg in part tcmemo_1994_228 generally courts look both to the underlying investment and to the taxpayer's position taken on the return in evaluating whether a taxpayer was negligent see 82_f3d_918 9th cir affg tcmemo_1994_217 -- - under some circumstances however a taxpayer may avoid liability for the additions to tax for negligence under sec_6653 if reasonable reliance on a competent professional adviser is shown 414_f2d_749 4th cir affg tcmemo_1968_98 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 such reliance is not an absolute defense to negligence but is merely a factor to be considered freytag v commissioner supra for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the taxpayer must show that the professional adviser had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter leonhart v commissioner supra freytag v commissioner supra stone v commissioner tcmemo_1996_230 reimann v commissioner tcmemo_1996_84 reliance on a professional adviser can be inadequate when the taxpayer and his adviser knew nothing about the nontax business aspects of the venture 85_tc_557 80_tc_914 in order for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the reliance must be reasonable in good_faith and based upon full disclosure 118_f3d_184 4th cir affg tcmemo_1996_167 freytag v commissioner supra pincite the court's review of the evidence in this case leads to the conclusion that petitioners did not place reasonable reliance in good_faith on a competent professional adviser in making their investment in the arid land partnership according to petitioner's testimony after a perfunctory discussion with what he thought was an inssurance agent the agent recommended that he invest in a jojoba research_and_experimentation limited_partnership petitioner implied that the switch in investment focus from life_insurance to jojoba research was not remarkable to him even though this was his first involvement with desmond petitioners did not receive and apparently did not request a private_placement letter prospectus or any other document describing their investment petitioner testified that desmond provided a copy of a bill passed by congress encouraging jojoba cultivation and some newspaper articles on the subject that convinced him of the validity of the investment petitioner presented as exhibits items similar to those described in his testimony but they all postdate his investment in arid land petitioner also seemed relatively unconcerned by being solicited to invest in an entity called new jersey agri and being placed in one called arid land research partners -- petitioners demonstrate little if any idea of how their investment was supposed to work they knew nothing about jojoba research they did know that their maximum amount_at_risk was the dollar_figure they paid in cash and yet they had the potential to deduct more than twice that amount as a loss on their federal_income_tax return for they relied in making their investment entirely on whatever they were told by desmond they did not share that information with the court they relied on desmond even though this was their first contact with him and they assumed he would receive a commission from and thus had an monetary interest in making the sale the court finds that petitioners failed to reasonably attempt to comply with the tax code and regulations their actions evidence a lack of due care or the failure to do what a reasonable or ordinarily prudent person would do under the circumstances chamberlain v commissioner supra petitioners are liable for the additions to tax under sec_6653 and for the year to reflect the foregoing decision will be entered for respondent
